The petitioner’s application for a writ of habeas corpus is referred to the Superior Court and that court is hereby *939directed to fix bail for the petitioner. The respondent is ordered to bring the petitioner before the Superior Court so that it may fix bail as herein ordered. Justices Doris and Weisberger did not participate.
William F. Reilly, Public Defender, Allegra E. Munson, Assistant Public Defender, for petitioner.
Dennis E. Roberts II, Attorney General, Steven R. Famiglietti, Special Assistant Attorney General, Nancy Marks Rahmes, Special Assistant Attorney General, for respondent.